Name: Commission Regulation (EEC) No 1931/83 of 14 July 1983 amending Regulation (EEC) No 861/83 on research and development measures concerning new uses for products belonging to the wine sector
 Type: Regulation
 Subject Matter: NA;  beverages and sugar;  foodstuff;  production;  research and intellectual property
 Date Published: nan

 15. 7 . 83 Official Journal of the European Communities No L 191 / 17 COMMISSION REGULATION (EEC) No 1931/83 of 14 July 1983 amending Regulation (EEC) No 861/83 on research and development measures concerning new uses for products belonging to the wine sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the marked in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 41c (5) thereof, Whereas Article 41c of Regulation (EEC) No 337/79 provides for measures to be taken to encourage the use of methods other than distillation for disposing of surpluses of the products referred to in Article 1 (2) of that Regulation ; Whereas Commission Regulation (EEC) No 861 /83 (3) lays down detailed implementing rules in respect of those measures ; whereas a deadline by which propo ­ sals for work to be carried out must reach the compe ­ tent agency has been fixed only in respect of the 1982/83 wine-growing year ; whereas that Regulation should be supplemented by fixing the deadlines by which proposals in respect of the 1983/84 and 1984/85 wine-growing years must reach the competent agency ; Whereas it is necessary that the agency of the Member State which is responsible for effecting payment in respect of the research work be that which is autho ­ rized to reimburse expenditure under the common agricultural policy, assisted, where necessary, by one or more other agencies ; HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 861 /83 is hereby amended as follows : 1 . Paragraph 2 is replaced by the following : '2. For the 1982/83 wine-growing year, proposals must reach the competent agencies concerned before 1 August 1983 . For the 1983/84 wine-growing year, proposals must reach the competent agencies concerned before 1 December 1983 and, for the 1984/85 wine-growing year, before 1 November 1984.' 2 . The following paragraph 5 is added : ' 5 . For the purposes of this Regulation, "compe ­ tent agency" means the authorities and bodies referred to in Article 4 of Regulation (EEC) No 729/70 assisted, where necessary, by one or more other agencies appointed by the Member State .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6. 1983, p. 66 . (3) OJ No L 95, 14 . 4. 1983 , p. 25 .